El Juez Presidente Señor Del Toro,
emitió la opinión del tribunal.
Este caso versa sobre devolnción de contribuciones pa-gadas bajo protesta. Se ejercitan enatro cansas de acción, reclamándose en jnnto $3,639.89 satisfechos por nn acreedor hipotecario por contribuciones debidas por la finca hipote-cada y por su deudor.
Según resultan de las alegaciones, los hechos, en resumen, son así: Dueña doña Antonia Bieder de cinco fincas rústicas situadas, en el término municipal de Ponce, las hipotecó en 1928 a don Vicente tisera para responderle de una suma de $24,000. No satisfizo la deuda y para sn cobro instó sn acreedor el procedimiento sumario que autoriza la ley fiján-dose la subasta de las fincas para julio 13, 1933.
Mientras esto sucedía y como tampoco la dueña, de las fincas satisficiera las contribuciones al Tesoro y estuviera *583adeudando además otras contribuciones, el Tesorero, de Puerto Rico siguió contra ella y las fincas un procedimiento de apremio fijándose la subasta para julio 7, 1933.
Ofreció el. acreedor hipotecario pagar las contribuciones adeudadas por las fincas por las tres últimas anualidades y la corriente, si se suspendía la subasta administrativa. No accedió el Tesorero y dicho acreedor decidió pagar y pagó el 5 de julio, 1933, todas las contribuciones reclamadas as-cendentes a $6,657.51, haciéndolo bajo protesta en cuanto a las sumas de $1,223.67, $1,103.93, $403.73 y $908.56, debidas la primera y la segunda por las fincas por contribuciones correspondientes a los años económicos 1928-29 y 1929-30, la tercera y la cuarta por el deudor por cuotas de indemniza-ciones a obreros y contribuciones sobre vehículos y ganado, respectivamente. Y hecho dicho pago en tal forma, inició, este pleito en solicitud de su reintegro.
Excepcionó la demanda el demandado y su excepción pre-valeció finalmente. Enmendó su demanda el demandante. Solicitó el demandado la eliminación de ciertos particulares de la demanda enmendada y la Corte resolvió de conformi-dad. Archivada la demanda corregida, la excepcionó otra vez el demandado y la corte consideró bien fundada la ex-cepción y estimando que la demanda no era susceptible de enmienda la declaró sin lugar, registrándose la correspon-diente sentencia contra la cual se interpuso el presente re-curso de apelación.
Dos errores señala el apelante en su alegato, a saber: el cometido a su juicio por la corte al declarar con lugar la moción eliminatoria del demandado y el cometido al desesti-mar finalmente la demanda.
No existe el primer error. La eliminación se pidió y decretó porque los hechos nuevos alegados en la demanda enmendada “tienden a cambiar las causas de acción de la demanda original, y por ser materia impertinente, inmaterial e irrelevante a las distintas causas de acción ejercitadas por el demandante.”
*584Éste sostiene que no es así, tendiendo únicamente las nue-vas alegaciones a robustecer las esbozadas en la demanda original.
Después de una amplia exposición de los hechos, la cues-tión se concreta debidamente por la parte apelada en su alegato así:
“De los párrafos 16 y 17 de la primera y segunda causas de ac-ción aparece que el demandante no sólo impugna las contribuciones a que se refieren dichas causas de acción por no constituir graváme-nes preferentes al gravamen hipotecario del demandante sino que por primera vez trata de imputar culpa al demandado por no haber co-brado dichas contribuciones a tiempo así comu actos en violación de la ley al desistir del embargo trabado por el Colector de Rentas In-ternas sobre bienes muebles de la contribuyente.
“Es obvio que estos hechos establecen una nueva causa de acción distinta a la establecida en la demanda original. La acción enta-blada en su origen iba dirigida contra el Pueblo de Puerto Rico; la que se trata de introducir a virtud de los hechos 16 y 17 antes ci-tados van encaminados personalmente contra el entonces Tesorero de Puerto Rico, Manuel Y. Domenech.
“Lo mismo sucede con el párrafo 16 de la tercera y cuarta cau-sas de acción de la demanda.”
Tampoco existe el segundo y último de los errores señalados. Por más esfuerzos que hace el distinguido abogado de la parte apelante no logra a nuestro juicio distinguir substancialmente este caso del de la Sucesión Franceschi v. Domenech, Tesorero de Puerto Rico, 47 D.P.R. 471, en el cual esta corte por medio de su Juez Asociado Sr. Hutchison hizo un detenido estudio de la materia y se expresó, en parte, como sigue:
“Un colector de rentas internas anunció la venta en pública su-basta de cierta finca. Los tenedores de una primera hipoteca ofre-cieron pagar parte de las contribuciones y el colector exigió el pago de toda la suma en descubierto. El gravamen por concepto de con-tribuciones correspondientes a los últimos años era superior al gravamen hipotecario. El gravamen contributivo para los años anterio-res estaba subordinado a la hipoteca. Los acreedores hipotecarios pa-garon entonces toda la suma, pero lo hicieron bajo protesta respecto *585a la parte de las mismas que comprendía el período anterior. En-tonces iniciaron el presente litigio para recobrar la suma pagada bajo protesta. La corte de distrito declaró con lugar una excepción pre-via a la demanda y los acreedores hipotecarios apelan de una sen-tencia desestimatoria.
“Hemos dicho que el gravamen hipotecario era superior al gravamen contributivo en lo que a las contribuciones pagadas bajo pro-testa se refería. Podemos agregar, de paso, que tal gravamen, desde luego, debe ser protegido por el Tesorero y en su caso por la corte. El acreedor hipotecario debe tener algún remedio cuando quiera que sus derechos sean invadidos o quizá cuando se amenace con invadir tales derechos. Él quizá tenga varios remedios. De ello no se des-prende que un litigio para recobrar parte de las contribuciones del deudor, pagadas bajo protesta por el acreedor hipotecario, sea uno de estos remedios.
“Los artículos 1 y 3 de la ‘Ley disponiendo el pago de contribu-ciones bajo protesta; estableciendo un procedimiento para autorizar él cobro y devolución de las mismas. . .’ (Leyes de 1927, pág. 123) leen (el último en parte) como sigue:
“ ‘Sección 1. — Cuando algún contribuyente creyere que no debe pagar cualquier contribución o parte de ella, estará no obstante obli-gado a pagarla en su totalidad, a requerimiento del colector de ren-tas internas de su distrito, o del funcionario encargado de la recau-dación,, y si desea establecer alguna reclamación, al efectuar el pago, pedirá a dicho colector, o funcionario recaudador, que consigne su protesta al dorso del recibo indicando específicamente si ésta se re-fiere al todo.o parte de la contribución que ha sido pagada bajo pro-testa, y precisando el montante de lo impugnado. Dicha nota será firmada por el contribuyente y por el colector o funcionario encar-gado de la recaudación.
“ ‘Sección 3. — El contribuyente que haya pagado el todo o parte de cualquier contribución bajo protesta, podrá, dentro del plazo de un año, a partir de la fecha del pago, demandar al Tesorero de Puerto Rico en una corte insular de jurisdicción competente, o en la Corte de Distrito de los Estados Unidos para Puerto Rico, para obtener la devolución de la cantidad protestada. . . .’
“El contexto de la Sección 1 tiene por miras una creencia anterior al momento de efectuarse el pago, una creencia formada por el ‘contribuyente’ in esse, no una creencia sostenida por un ‘contribu-*586yente’ futuro o en perspectiva, que puede convertirse en tal en un sentido literal y limitado al pagar las contribuciones de un ‘contri-buyente’ estatutario que ba incurrido en mora. La creencia de un contribuyente de “que no debe pagar cualquier contribución’ equivale a la creencia de que no debe obligársele a pagar una reclamación in-justa o infundada que suscita alguna duda sobre la cuestión de res-ponsabilidad. La disposición de que el contribuyente ‘estará no obs-tante obligado a pagar’ la contribución ‘en su totalidad, a requeri-miento del colector de rentas internas de su distrito,’ presupone un contribuyente sobre cuya propiedad la contribución ha sido impuesta y no un contribuyente vicario. De lo contrario no habría base para el requerimiento del colector. Por tanto el acreedor hipotecario que paga las contribuciones en descubierto impuestas sobre una finca hi-potecada, sin tener tal obligación, no es el contribuyente a que se hace referencia en los artículos 1 y 3, supra.
“En resumen, la acción estatutaria para recobrar contribuciones pagadas bajo protesta no puede ser utilizada por un acreedor hipo-tecario como un remedio para proteger su gravamen superior de los resultados de una posible, amenazada o inminente venta de los bie-nes hipotecados en cobro de contribuciones, en caso de que tal venta no se efectúe sujeta al gravamen hipotecario.”
Y existiendo como existe esa jurisprudencia, no es nece-sario indagar más. Aplicada a los hechos de este caso, sos-tiene por completo la sentencia recurrida, que debe ser, en-tal virtud, confirmada.
El Juez Asociado Señor Córdova Dávila no intervino.